Citation Nr: 0530429	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-12 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right 
knee chondromalacia with degenerative arthritis.

2.  Entitlement to a rating higher than 20 percent for left 
knee chondromalacia with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from May 1976 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, in pertinent part, the RO 
denied entitlement to evaluations in excess of 20 percent for 
the veteran's service-connected right and left knee 
disabilities.  

In May 2005, a hearing before the undersigned Acting Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.

For the reasons explained below, the claims on appeal are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005.  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was provided to the veteran in September 2003, prior to the 
certification of the claims to the Board.

The veteran was most recently afforded a VA orthopedic 
examination in November 2003.  Review of the examination 
report shows that the veteran complained of bilateral knee 
pain, which was aggravated by stair climbing and cold 
weather.  He added that in the course of private treatment 
the previous week at Jameson Hospital his right knee "gave 
out" on him.  He was wearing an extension immobilizer on his 
right knee he received at Jameson Hospital.  A history of 
multiple bilateral knee surgical procedures was noted by the 
examiner.  Examination of both knees revealed range of motion 
findings reflecting 5 and 0 degrees of extension and 70 and 
125 degrees of flexion for the right and left knee, 
respectively.  Mild bilateral crepitus was reported.  No 
evidence of instability was reported.  The examiner indicated 
that VA bilateral knee X-ray examination of the veteran 
conducted in August 2003 showed totally normally findings.  
In pertinent part, the supplied diagnosis was bilateral 
chondromalacia patella.  Contrary to the findings set out as 
part of the August 2003 VA X-ray report, review of a January 
2004 VA X-ray report shows findings of bilateral degenerative 
changes of the femorotibial and patellofemoral joints.  

A September 2004 private medical progress note, from 
Washington Centre Physical Therapy in New Castle, 
Pennsylvania, shows that the veteran had been treated on 
seven occasions for bilateral knee pain.  In part, bilateral 
knee range of motion was reported to be within normal limits 
and the veteran was reported to have responded well to 
exercise.  

In the course of his May 2005 hearing before the undersigned, 
the veteran testified that he suffered from mild to moderate 
left knee pain and instability (see pages 3 and 4 of hearing 
transcript (transcript)).  He mentioned that he had greater 
pain in his right knee (see page 6 of transcript).  The 
veteran further testified that his problems with instability 
included his right knee, especially when getting out of and 
into a seated position as well as when going up or down 
inclines (such as steps) (see page 10 of transcript).  He 
added that he received injections for management of pain 
every six months at the VA hospital in Butler, Pennsylvania 
(see page 12 of hearing transcript).  

The Board is of the opinion that the veteran's hearing 
testimony, when compared to findings and complaints 
documented as part of the above-mentioned November 2003 VA 
orthopedic examination, seems to imply that his bilateral 
knee symptoms had increased in severity.  To this, the Board 
again observes that the veteran has received injections for 
relief of bilateral knee pain since November 2003.  See 
August 2004 VA progress note.  Accordingly, based upon his 
May 2005 hearing testimony, a VA examination is needed to 
determine the current severity of the service-connected right 
and left disabilities.  

The Board also notes that review of the veteran's claim files 
shows that medical records concerning treatment afforded the 
veteran at Jameson Hospital have not been associated therein.  
It is also unclear whether or not the veteran has been seen 
for physical therapy treatment at Washington Centre Physical 
Therapy in New Castle, Pennsylvania since September 2004.  
Further, as also reported above, the veteran informed the 
undersigned in May 2005 that he was being treated at the VA 
medical facility in Butler, Pennsylvania.  The most recent 
records on file from that facility are dated in August 2004.  
A remand is necessary to ensure that all treatment records, 
both private and VA, are up-to-date.  

The development to be requested as part of this remand is 
particularly necessary in light of VA General Counsel 
opinions indicating that a veteran who has arthritis and 
instability of the knee may, in certain circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Moreover, VA's 
General Counsel recently indicated that a veteran could 
receive separate ratings under Diagnostic Codes 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004.


Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of any existing private 
medical records relating to the veteran's 
knees from Jameson Hospital and from 
Washington Centre Physical Therapy in New 
Castle, Pennsylvania since September 
2004.  Any records obtained should be 
associated with the other evidence in the 
claim files.

2.  The RO should obtain the veteran's 
complete treatment records (not already 
of record) from the VA hospital in 
Butler, Pennsylvania for the period from 
August 2004 to the present.

3.  After any additional evidence has 
been obtained, arrange for the veteran to 
undergo VA orthopedic examinations of 
both knees.  The claim files must be made 
available to the VA examiner, and the 
examiner should review the files prior to 
the examination and indicate that he or 
she has done so.  All appropriate tests 
and studies, including X-rays and range 
of motion studies of both knees, reported 
in degrees, should be accomplished.  All 
findings should be made available to the 
primary physician prior to the completion 
of his or her report, and all clinical 
findings should be reported in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right and left knee disabilities.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should identify all 
impairments affecting each knee.  With 
respect to each knee, examiner should 
specifically indicate whether arthritis 
is present, and whether there is 
recurrent subluxation or lateral 
instability of the knee (and, if so, 
whether such is best characterized as 
"slight," "moderate," or "severe").  
The examiner should also indicate 
whether, in either knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

4.  Ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including the opinions of VA's General 
Counsel discussed above.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental SOC (SSOC).


When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

